Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
Most of the previous claim objections are withdrawn; however, certain claim objections are maintained as they were not addressed. Furthermore, new claim objections are raised to certain claims in view of the amendments to the claims as discussed below in the following Detailed Action.

35 U.S.C. 112 Rejection
The previous 35 U.S.C. 112 Rejection is withdrawn.
However, new grounds of rejection under 35 U.S.C. 112 are raised in view of the amendments to the claims as discussed below in the following Detailed Action.

35 U.S.C. 103 Rejection
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


DETAILED ACTION
Claim Objections
Claims 1, 7, 11 and 19 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A computer-implemented method to render virtual objects on a specific device for a particular user, the computer-implemented method comprising: 
receiving a client request to display a mixed reality experience to the particular user, wherein the mixed reality experience comprises applying digital media onto a geometric object using the geometric object as a mixed reality viewing screen to create [[a]] the mixed reality [[viewing]] experience of the digital media; 
issuing a request to a server to receive the virtual objects associated with the mixed reality experience; 
receiving the virtual objects from the server; 
accessing each virtual object of the virtual objects received from the server to read object definition information that describes a type of each virtual object of the virtual objects, [[its]] a placement within a three-dimensional digital representation of [[the]] a real world, and information to be displayed on each virtual object of the virtual objects; and
 performing device-specific rendering to render each virtual object of the virtual objects stored in on the specific device for the particular user, 
wherein the preceding steps are performed by at least one processor.

For claim 7, Examiner believes this claim should be amended in the following manner:
The computer-implemented method of claim 1 wherein receiving the virtual objects comprises receiving interactivity data that describes one or more ways the particular user can interact with one or more of the virtual objects.

For claim 11, Examiner believes this claim should be amended in the following manner:
A computer system for creating mixed reality experiences and rendering the mixed reality experiences to specific platforms, the computer system comprising: 
a processor and memory configured to execute software instructions embodied within the following components; 
a data store component that stores mixed reality virtual objects of the mixed reality experiences, wherein the mixed reality experiences comprise applying digital media onto a geometric object using the geometric object as a mixed reality viewing screen to create the mixed reality [[viewing]] experiences of the digital media; -19-2/7/2022DOCKET NO: FREDERICK002PATENT APPLICATION 
a storage request component that receives requests from one or more clients to store and retrieve the mixed reality virtual objects; 
a shared experience component that determines which users are part of a same shared experience and renders similar content for each user of the users in the same shared experience to produce a similar display of the mixed reality virtual objects; 
an object storage component that stores the mixed reality virtual objects; 
a rendering component that performs device-specific rendering to display the mixed reality virtual objects on a particular device; and 
a server communication component that sends and receives data to and from a server to store and retrieve the mixed reality virtual objects managed by the server.

For claim 19, Examiner believes this claim should be amended in the following manner:
A non-transitory computer-readable storage medium comprising instructions for controlling a computer system to store a mixed reality experience created by a content creator for multiple users having multiple computing device types, wherein the instructions, upon execution, cause a processor to perform actions comprising: 
receiving a shared mixed reality experience definition that includes virtual objects and an experience scope that determines when the multiple users are sharing the mixed reality experience, wherein each virtual object of the virtual objects represents a three-dimensional object that will be rendered into a three-dimensional model of a digital representation of [[the]] a real world each user of the multiple users of the mixed reality experience is viewing, wherein the mixed reality experience comprises applying digital media onto a geometric object using the geometric object as a mixed reality viewing screen to create [[a]] the mixed reality [[viewing]] experience of the digital media;
enumerating the virtual objects in the mixed reality experience definition; 
accessing each virtual object of the virtual objects received in the mixed reality experience definition; and
storing the mixed reality experience definition, including the experience scope and the virtual objects, in a data store accessible by client devices.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For independent claim 1, this claim establishes “a mixed reality experience” and “a mixed reality viewing experience”. Claim 1 goes on to recite the phrase “the mixed reality experience” and it is unclear and ambiguous to which of the previously established “mixed reality experience” and “mixed reality viewing experience” is being referenced by the phrase “the mixed reality experience”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
For dependent claims 2-10, these claims depend from independent claim 1 and inherit the deficiencies of claim 1. Therefore, claims 2-10 are likewise indefinite and rejected under 35 U.S.C. 112.
Furthermore, for dependent claim 7, this claim recites the phrase “the multiple users”. However, Applicant has deleted all references to “multiple users” in parent claim 1. Therefore, the phrase “the multiple users” lacks antecedent basis and is indefinite.
For dependent claim 14, parent claim 11 establishes “mixed reality experiences” and “mixed reality viewing experiences”. Claim 14 goes on to recite the phrase “the mixed reality experiences” and it is unclear to which of the previously established “mixed reality experiences” and “mixed reality viewing experiences” is being referenced by the phrase “the mixed reality experiences”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
For dependent 20, parent claim 19 establishes “a mixed reality experience” and “a mixed reality viewing experience”. Claim 20 goes on to recite the phrase “the mixed reality experience” and it is unclear to which of the previously established “mixed reality experience” and “mixed reality viewing experience” is being referenced by the phrase “the mixed reality experience”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 11, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuber (U.S. Patent Application Publication 2021/0158576 A1) in view of Todd et al. (U.S. Patent Application Publication 2020/0410695 A1, hereinafter “Todd”), Ahn et al. (U.S. Patent Application Publication 2013/0278633 A1, hereinafter “Ahn”) and Spivack et al. (U.S. Patent Application Publication 2019/0108578 A1, hereinafter “Spivack”).

For claim 1, Nuber discloses a computer-implemented method to render virtual objects on a specific device for a particular user (disclosing a computer-implemented method to render virtual objects from stored in a platform-agnostic format for display on a user’s specific device such as a virtual reality (VR) system (page 1/par. 7-8 and page 2/par. 22)), the computer-implemented method comprising: receiving a client request to display an experience to the particular user (disclosing receiving a request from a VR system as a client request to display a virtual reality experience shared by multiple users within a same room to a user of the VR system (Fig. 1; page 1/par. 8; and page 2/par. 26-27)); issuing a request to a server to receive virtual objects associated with the experience (disclosing the VR system issues a request to a server to receive virtual objects stored within a VR boundary map associated with the virtual reality experience shared by multiple users within the same room  (Fig. 1; page 1/par. 8; page 2/par. 26; and page 3/par. 39)); receiving one or more virtual objects from the server (disclosing the VR system receives the virtual objects and the VR boundary map from the server where the VR boundary map is stored in the platform-agnostic format (page 1/par. 8; page 2/par. 26; and page 3/par. 39)); accessing each virtual object of the virtual objects received from the server to read its placement within a world (disclosing the VR system receives the virtual objects from the VR boundary map to read a placement of the virtual objects within a virtual world (Fig. 3; page 1/par. 8; page 2/par. 26; and page 3/par. 39)); and performing device-specific rendering to render each virtual object of the virtual objects stored on the specific device for the particular user (disclosing the virtual objects stored in the platform-agnostic format are locally converted for device-specific rendering and display on the VR system for the user (page 1/par. 8; page 2/par. 26; and page 4/par. 53)), wherein the preceding steps are performed by at least one processor (disclosing an apparatus such as the VR system may include a processor to perform the steps of the method (page 4/par. 55)).
Nuber does not specifically disclose a virtual reality experience as a mixed reality experience of virtual objects. 
However, these limitations are well-known in the art as disclosed in Todd.
Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58). Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7). It follows Nuber may be accordingly modified with the teachings of Todd to present its shared virtual reality experience as a shared mixed reality experience of mixed reality virtual objects.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Nuber with the teachings of Todd. Todd is analogous art in dealing with a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58). Todd discloses its use of augmented reality is advantageous in overlaying a real world environment with virtual objects of a virtual reality experience to appropriately augment a real world view (page 1/par. 5-7). Consequently, a PHOSITA would incorporate the teachings of Todd into Nuber for overlaying a real world environment with virtual objects of a virtual reality experience to appropriately augment a real world view. 
Nuber as modified by Todd does not disclose accessing object definition information that describes a type of object, its placement within a three-dimensional digital representation of the real world, and information to be displayed on an object.
However, these limitations are well-known in the art as disclosed in Ahn.
Ahn similarly discloses a system and method for rendering virtual objects to display an augmented reality experience (page 1/par. 3, 6 and 14). Ahn explains its system accesses object definition information for describing types of the virtual objects and accesses information concerning interactions to be displayed on the virtual objects in presenting the virtual objects for display (page 3/par. 45; page 4/par. 52 and page 5/par. 62). Ahn further explains the object definition information includes information corresponding to an augmented reality (AR) locator for defining placement of the virtual objects within a 3D scene description of the real world information as a 3D digital representation of the real world for mixing the virtual objects with the real world information (pages 2-3/par. 39-40 and 44; page 4/par. 53; page 5/par. 57; and page 10/par. 96). It follows Nuber and Todd may be accordingly modified with the teachings of Ahn to read object definition information that describes the type of object, its placement within a three-dimensional digital representation of the real world, and information to be displayed on its virtual objects in rendering its virtual objects for display.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nuber and Todd with the teachings of Ahn. Ahn is analogous art in dealing with a system and method for rendering virtual objects to display an augmented reality experience (page 1/par. 3, 6 and 14). Ahn discloses its information for virtual objects is advantageous in adjusting the display of the virtual objects to appropriately present augmented reality (page 3/par. 45; page 4/par. 52 and page 5/par. 62). Consequently, a PHOSITA would incorporate the teachings of Ahn into Nuber and Todd for adjusting the display of the virtual objects to appropriately present augmented reality. 
Nuber as modified by Todd and Ahn does not specifically disclose applying digital media onto a geometric object using the geometric object as a mixed reality viewing screen to create a mixed reality viewing experience of digital media.
However, these limitations are well-known in the art as disclosed in Spivack.
Spivack similarly discloses a system and method for rendering virtual objects to display an mixed reality experience (page 3/par. 57 and page 8/par. 113). Spivack explains its system applies video as digital media onto a geometric object (e.g. cube, sphere, etc.) so the geometric object serves as a virtual screen in a mixed reality environment to create a mixed reality viewing experience of the video (page 8/par. 113 and 117-119). It follows Nuber, Todd and Ahn may be accordingly modified with the teachings of Spivack to apply digital media onto a geometric object to create a mixed reality viewing experience of the digital media in displaying its mixed reality experience.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nuber, Todd and Ahn with the teachings of Spivack. Spivack is analogous art in dealing with a system and method for rendering virtual objects to display an mixed reality experience (page 3/par. 57 and page 8/par. 113). Spivack discloses its use of geometric objects is advantageous in presenting video on virtual objects placed anywhere in the real world to appropriately present mixed reality digital content at the convenience of a user (page 8/par. 113 and 117-119). Consequently, a PHOSITA would incorporate the teachings of Spivack into Nuber, Todd and Ahn presenting video on virtual objects placed anywhere in the real world to appropriately present mixed reality digital content at the convenience of a user. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 2, depending on claim 1, Nuber as modified by Todd, Ahn and Spivack discloses wherein receiving the client request comprises receiving the location of the particular user and using the location of the particular user to determine the mixed reality experience (Nuber discloses receiving a location for a user by a GPS for determining that users are located in a same room to have a shared experience (page 1/par. 8; and page 2/par. 26 and 30); Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7); and it follows Nuber may be accordingly modified with the teachings of Todd to present its shared virtual reality experience as a shared mixed reality experience of mixed reality virtual objects).

For claim 3, depending on claim 1, Nuber as modified by Todd, Ahn and Spivack discloses herein receiving the client request comprises receiving information other than the location to determine the mixed reality experience (Nuber discloses receiving a room ID such as a code to decide which users are in the same room to have a shared experience (page 1/par. 8; and page 2/par. 26 and 28); Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7); and it follows Nuber may be accordingly modified with the teachings of Todd to present its shared virtual reality experience as a shared mixed reality experience of mixed reality virtual objects).

For claim 4, depending on claim 1, Nuber as modified by Todd, Ahn and Spivack discloses wherein issuing the request to the server comprises identifying the server from multiple servers (Nuber explains any number of servers may be deployed and it is understood or obvious the request to the server is forwarded to appropriate server(s) of the servers to retrieve the VR boundary map (page 1/par. 13 and page 2/par. 26)).

For claim 5, depending on claim 1, Nuber as modified by Todd, Ahn and Spivack discloses wherein receiving the virtual objects comprises receiving three-dimensional data that describes the type of each virtual object of the virtual objects that can be rendered into the three-dimensional digital representation of the real world to create the mixed reality experience (Ahn similarly discloses a system and method for rendering virtual objects to display an augmented reality experience (page 1/par. 3, 6 and 14); Ahn explains its system accesses three-dimensional data for describing a type of 3D object to be rendered into the 3D scene description of the real world as the 3D digital representation of the real world (page 3/par. 45; page 4/par. 52-53; and page 10/par. 96); and it follows Nuber and Todd may be accordingly modified with the teachings of Ahn to read 3D data that describes the type of object in rendering its virtual objects for display in a 3D virtual world).

For claim 6, depending on claim 1, Nuber as modified by Todd, Ahn and Spivack discloses wherein receiving the virtual objects comprises receiving movement data that describes motion of one or more of the virtual objects (Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd discloses receiving movement data to describe motion for the virtual reality objects (page 3/par. 28 and page 6/par. 58); and it follows Nuber may be accordingly modified with the teachings of Todd to receive movement for describing motion of its virtual objects for appropriate display).

For claim 7, depending on claim 1, Nuber as modified by Todd, Ahn and Spivack discloses wherein receiving the virtual objects comprises receiving interactivity data that describes one or more ways the multiple users can interact with one or more of the virtual objects (Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd discloses receiving gesture data as interactivity data for describing ways users can interact with the virtual reality objects (page 2/par. 16; page 3/par. 26 and page 5/par. 48); and it follows Nuber may be accordingly modified with the teachings of Todd to receive interactivity data for describing ways its users can interact with its virtual objects).

For claim 8, depending on claim 1, Nuber as modified by Todd, Ahn and Spivack discloses wherein accessing each virtual object of the virtual objects comprises each virtual object of the virtual objects is stored in a format that is independent of any particular device, any particular operating system, any particular device type, and any particular content creation application format (Nuber discloses the virtual objects of the VR boundary map are stored in a generic format such as the platform-agnostic format that is independent of any particular device, operating system, device type and content creation application format (page 2/par. 22 and 26; and page 4/par. 53)).

For claim 10, depending on claim 1, Nuber as modified by Todd, Ahn and Spivack discloses wherein performing device-specific rendering comprises setting up movement or interactivity associated with each virtual object of the virtual objects (Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd discloses receiving movement data to describe movement and motion for the virtual reality objects (page 3/par. 28 and page 6/par. 58); and it follows Nuber may be accordingly modified with the teachings of Todd to perform its device-specific rendering of its virtual objects with movement and motion).

For claim 11, Nuber as modified by Todd, Ahn and Spivack discloses a computer system for creating mixed reality experiences and rendering the mixed reality experiences to specific platforms (Nuber discloses a computer system for storing virtual objects in a platform-agnostic format for rendering and displaying shared virtual reality experiences to VR systems as specific platforms (Fig. 1; page 1/par. 7-8; page 2/par. 22 and 26; and page 3/par. 39); Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7); and it follows Nuber may be accordingly modified with the teachings of Todd to present its shared virtual reality experiences as shared mixed reality experiences), the computer system comprising: a processor and memory configured to execute software instructions embodied within the following components (Nuber discloses the system includes a processor and a non-transitory computer-storage medium to execute software instructions to perform the functions of the system (page 4/par. 55); Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd explains it is know the storage media to take the form of memory (page 7/par. 66); and it follows Nuber may be accordingly modified with the teachings of Todd to implement its storage media as memory to appropriately store its instructions for subsequent execution); a data store component that stores mixed reality virtual objects of the mixed reality experience (Nuber discloses the system includes a processor and a non-transitory computer-storage medium to execute software instructions to perform the functions of the system as a data store component (page 4/par. 55) to store virtual objects within the platform-agnostic format supported by different operating systems and different VR systems as device types (Fig. 1; page 1/par. 7-8; page 2/par. 22 and 26; and page 4/par. 53); Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7); and it follows Nuber may be accordingly modified with the teachings of Todd to present its shared virtual reality experiences as shared mixed reality experiences of mixed reality virtual objects), wherein the mixed reality experiences comprise applying digital media onto a geometric object using the geometric object as a mixed reality viewing screen to create a mixed reality viewing experiences of digital media (Spivack similarly discloses a system and method for rendering virtual objects to display an mixed reality experience (page 3/par. 57 and page 8/par. 113); Spivack explains its system applies video as digital media onto a geometric object (e.g. cube, sphere, etc.) so the geometric object serves as a virtual screen in a mixed reality environment to create a mixed reality viewing experience of the video (page 8/par. 113 and 117-119); and it follows Nuber, Todd and Ahn may be accordingly modified with the teachings of Spivack to apply digital media onto a geometric object to create a mixed reality viewing experience of the digital media in displaying its mixed reality experience); -19-2/7/2022DOCKET NO: FREDERICK002PATENT APPLICATIONa storage request component that receives requests from one or more clients to store and retrieve the mixed reality virtual objects (Nuber discloses the system includes a processor and a non-transitory computer-storage medium to execute software instructions to perform the functions of the system as a storage request component (page 4/par. 55) to receive requests from VR systems as clients to store and retrieve virtual objects in a VR boundary map stored in the platform-agnostic format (Fig. 1; page 1/par. 8; and page 2/par. 26-27); Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7); and it follows Nuber may be accordingly modified with the teachings of Todd to present its shared virtual reality experiences as shared mixed reality experiences of mixed reality virtual objects); a shared experience component that determines which users are part of a same shared experience and renders similar content for each user of the users in the same shared experience to produce a similar display of the mixed reality virtual objects (Nuber discloses the system includes a processor and a non-transitory computer-storage medium to execute software instructions to perform the functions of the system as a shared experience component (page 4/par. 55) to determine users that are part of the same shared experience within a same room to render similar content for each user in the same shared experience to produce a similar display of virtual objects in the VR boundary map (Figs. 1 and 3; page 1/par. 8; page 2/par. 26-27; and page 3/par. 39); Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7); and it follows Nuber may be accordingly modified with the teachings of Todd to present its shared virtual reality experiences as shared mixed reality experiences of mixed reality virtual objects); an object storage component that stores mixed reality virtual objects (Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7); Todd discloses device-specific representation of its virtual objects may be converted a platform-agnostic format supported by different by device types (page 3/par. 28 and page 6/par. 58); as Nuber discloses it is known for different devices to have different operating systems (page 4/par. 53), it follows Nuber may be accordingly modified with the teachings of Todd to implement its processor and memory as an object storage component to present its shared virtual reality experiences as shared mixed reality experiences of mixed reality virtual objects and convert device-specific representation of the mixed reality virtual objects into its platform-agnostic format supported by different operating systems and device types); a rendering component that performs device-specific rendering to display the mixed reality virtual objects on a particular device (Nuber discloses the system includes a processor and a non-transitory computer-storage medium to execute software instructions to perform the functions of the system as a rendering component (page 4/par. 55); Nuber discloses the virtual objects stored in the platform-agnostic format are locally converted for device-specific rendering and display on the VR system (page 1/par. 8; page 2/par. 26; and page 4/par. 53); Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7); and it follows Nuber may be accordingly modified with the teachings of Todd to present its shared virtual reality experiences as shared mixed reality experiences of mixed reality virtual objects; Ahn similarly discloses a system and method for rendering virtual objects to display an augmented reality experience (page 1/par. 3, 6 and 14); Ahn explains its system accesses object definition information for describing types of the virtual objects and accesses information concerning interactions to be displayed on the virtual objects in presenting the virtual objects for display (page 3/par. 45; page 4/par. 52 and page 5/par. 62); and it follows Nuber and Todd may be accordingly modified with the teachings of Ahn to read object definition information that describes the type of object and information to be displayed on its mixed reality virtual objects in rendering its mixed reality virtual objects for display); and a server communication component that sends and receives data to and from a server to store and retrieve the mixed reality virtual objects managed by the server (Nuber discloses the system includes a processor and a non-transitory computer-storage medium to execute software instructions to perform the functions of the system as a server communication component (page 4/par. 55); Nuber discloses the system sends and receives data to and from a server to store and retrieve the virtual objects of the VR boundary map stored in the platform-agnostic map for providing the shared virtual reality experiences  (Fig. 1; page 1/par. 7-8; page 2/par. 22 and 26-27; and page 3/par. 39); Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7); and it follows Nuber may be accordingly modified with the teachings of Todd to present its shared virtual reality experiences as shared mixed reality experiences of mixed reality virtual objects).

For claim 13, depending on claim 11, Nuber as modified by Todd, Ahn and Spivack discloses wherein the shared experience component adjusts a camera angle or viewing position for each user based on a viewing location for each user of the users (Ahn similarly discloses a system and method for rendering virtual objects to display an augmented reality experience (page 1/par. 3, 6 and 14); Ahn explains its system determines a viewing position and orientation as a camera angle based on a user’s viewing location for providing the augmented reality experience of virtual objects in accordance with the viewing position and orientation (pages 5-6/par. 66-67); and it follows Nuber and Todd may be accordingly modified with the teachings of Ahn to adjust a camera angle of viewing position for each user based on each user’s viewing location by its shared experience component to appropriately present mixed reality).

For claim 16, depending on claim 11, Nuber as modified by Todd, Ahn and Spivack discloses wherein the object storage component stores movement and interactivity data with each of the mixed reality virtual objects for rendering each of the mixed reality virtual objects by the one or more clients (Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd discloses gesture data as interactivity data for describing ways users can interact with the virtual reality objects (page 2/par. 16; page 3/par. 26 and page 5/par. 48); Todd discloses receiving movement data to describe movement and motion for the virtual reality objects (page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7);  and it follows Nuber may be accordingly modified with the teachings of Todd to store movement and interactivity data by its object storage component for its mixed reality virtual objects for appropriate rendering of its mixed reality virtual objects by its clients).

For claim 17, depending on claim 11, Nuber as modified by Todd, Ahn and Spivack discloses wherein the rendering component receives information describing the mixed reality virtual objects relevant to a current location and activity for a particular user (Ahn similarly discloses a system and method for rendering virtual objects to display an augmented reality experience (page 1/par. 3, 6 and 14); Ahn explains its system accesses information for describing types of the virtual objects relevant to a user’s current location and accesses information for adjusting characteristics of the virtual objects relevant to an interaction or activity of the user with respect to the virtual objects (page 3/par. 45; page 4/par. 52 and page 5/par. 62); and it follows Nuber and Todd may be accordingly modified with the teachings of Ahn to receive information at its rendering component for describing its mixed reality virtual objects relevant to its user’s current location and activity to appropriately render its mixed reality virtual objects).

For claim 18, depending on claim 11, Nuber as modified by Todd, Ahn and Spivack discloses wherein the rendering component inspects each of the mixed reality virtual objects and converts each of the mixed reality virtual objects to one or more formats supported by a client device on which the computer system is running (Nuber discloses the system includes a processor and a non-transitory computer-storage medium to execute software instructions to perform the functions of the system as the rendering component (page 4/par. 55); Nuber discloses inspecting and converting the virtual objects stored in the platform-agnostic format into a local format supported by the VR system as a client device on which the system is running (page 1/par. 8; page 2/par. 26; and page 4/par. 53); Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7); and it follows Nuber may be accordingly modified with the teachings of Todd to present its shared virtual reality experiences as shared mixed reality experiences of mixed reality virtual objects).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuber in view of Todd, Ahn and Spivack further in view of Qiu et al. (U.S. Patent Application Publication 2020/0367970 A1, hereinafter “Qiu”).

For claim 9, depending on claim 1, Nuber as modified by Todd, Ahn and Spivack discloses wherein performing device-specific rendering comprises converting the virtual objects to a format supported by of an operating system of the specific device for the particular user (Nuber disclosing the virtual objects stored in the platform-agnostic format are locally converted for device-specific rendering to a format that is compatible with an operating system of the VR system for the user (page 1/par. 8; page 2/par. 26; and page 4/par. 53)).
Nuber as modified by Todd, Ahn and Spivack does not specifically disclose application-programming interfaces (APIs) of an operating system. 
However, these limitations are well-known in the art as disclosed in Qiu.
Qiu similarly discloses a system and method for rendering virtual objects to display an augmented reality experience (page 1/par. 6-9). Qiu discloses its system includes an operating system (page 7/par. 97) with application programming interfaces to implement rendering the augmented reality experience (page 9/par. 115). It follows Nuber, Todd, Ahn and Spivack may be accordingly modified with the teachings of Qiu to implement application programming interfaces for its operating system to implement rendering of its mixed reality experience.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nuber, Todd, Ahn and Spivack with the teachings of Qiu. Qiu is analogous art in dealing with a system and method for rendering virtual objects to display an augmented reality experience (page 1/par. 6-9).  Qiu discloses its use of application programming interfaces is advantageous in appropriately implementing rendering of an augmented reality experience on a client device (page 9/par. 115). Consequently, a PHOSITA would incorporate the teachings of Qiu into Nuber, Todd, Ahn and Spivack for appropriately implementing rendering of an augmented reality experience on a client device. Therefore, claim 9 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuber in view of Todd, Ahn and Spivack further in view of Hamilton, II et al. (U.S. Patent Application Publication 2009/0284548 A1, hereinafter “Hamilton”).

For claim 12, depending on claim 11, Nuber as modified by Todd, Ahn and Spivack does not disclose load balancing requests from one or more clients to not be handled by the same server.
However, these limitations are well-known in the art as disclosed in Hamilton.
Hamilton similarly discloses a system and method for rendering virtual objects implemented with a client server relationship (page 1/par. 2 and 7; and page 4/par. 47). Hamilton discloses server load balancing is performed so that loads corresponding to the requests from the clients are adjusted between one or more servers (page 5/par. 59). It follows Nuber, Todd, Ahn and Spivack may be accordingly modified with the teachings of Hamilton to implement load balancing at its storage request component.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nuber, Todd, Ahn and Spivack with the teachings of Hamilton. Hamilton is analogous art in dealing with a system and method for rendering virtual objects implemented with a client server relationship (page 1/par. 2 and 7; and page 4/par. 47). Hamilton discloses its use of load balancing is advantageous in appropriately adjusting loads of client requests between multiple servers to facilitate efficient use of computational resources (page 5/par. 59). Consequently, a PHOSITA would incorporate the teachings of Hamilton into Nuber, Todd, Ahn and Spivack for appropriately adjusting loads of client requests between multiple servers to facilitate efficient use of computational resources. Therefore, claim 12 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuber in view of Todd, Ahn and Spivack further in view of Kim (U.S. Patent Application Publication 2017/0013247 A1).

For claim 14, depending on claim 11, Nuber as modified by Todd, Ahn and Spivack does not specifically disclose a creator application that content creators use to create and store experiences, and an experience application that content consumers run to view and experience the experiences the content creators have made for the content consumers.
However, these limitations are well-known in the art as disclosed in Kim.
Kim similarly discloses a system and method for rendering virtual objects and content to display an augmented reality experience (page 1/par. 2-3 and 6). Kim explains its system includes 3D content sharing software as a creator application that content creators use to create and store the virtual objects as shared experiences (Figs. 5-7; page 1/par. 6; page 4/par. 43-44). Kim further explains its system includes a 3D content viewer as an experience application so that content consumers view and experience the virtual objects created by the content creators (Figs. 5-7; page 1/par. 6; page 5/par. 45-46). It follows Nuber, Todd, Ahn and Spivack may be accordingly modified with the teachings of Kim to implement a creator application and an experience application for its object storage component.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nuber, Todd, Ahn and Spivack with the teachings of Kim. Kim is analogous art in dealing with a system and method for rendering virtual objects and content to display an augmented reality experience (page 1/par. 2-3 and 6). Kim discloses its user of a creator application and experience application is advantageous in appropriately implementing a social sharing platform to share content between creators and consumers (page 1/par. 6; and page 5/par. 47). Consequently, a PHOSITA would incorporate the teachings of Kim into Nuber, Todd, Ahn and Spivack for appropriately implementing a social sharing platform to share content between creators and consumers. Therefore, claim 14 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuber in view of Todd, Ahn and Spivack further in view of Fouts (U.S. 8,803,912).

For claim 15, depending on claim 11, Nuber as modified by Todd, Ahn and Spivack does not disclose a plug-in architecture that allows for later addition of formats not originally supported by a computer system.
However, these limitations are well-known in the art as disclosed in Fouts.
Fouts similarly discloses a system and method for replacing objects within images with corresponding virtual objects to present a mixed reality for display (col. 2/lines 63-67 and col. 3/lines 1-3). Fouts explains its system implements a plug-in architecture to enable support for additional formats not originally supported by a user’s system (col. 17/lines 26-51). It follows Nuber, Todd, Ahn and Spivack may be accordingly modified with the teachings of Fouts to implement a plug-in architecture enabling support for additional formats not originally supported by its system so that the system can store data from the additional formats in its platform-agnostic format and provide the data to its different client systems and devices.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nuber, Todd, Ahn and Spivack with the teachings of Fouts. Fouts is analogous art in dealing with a system and method for replacing objects within images with corresponding virtual objects to present a mixed reality for display (col. 2/lines 63-67 and col. 3/lines 1-3).  Fouts discloses its use of a plug-in architecture is advantageous in facilitating support for additional formats not originally supported by a user device (col. 17/lines 26-51). Consequently, a PHOSITA would incorporate the teachings of Fouts into Nuber, Todd, Ahn and Spivack for facilitating support for additional formats not originally supported by a user device. Therefore, claim 15 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuber in view of Todd, Ahn and Spivack further in view of Kim further in view of Stachniak et al. (U.S. Patent Application Publication 2020/0226820 A1, hereinafter “Stachniak”).

For claim 19, Nuber as modified Todd, Ahn, Spivack and Kim discloses a non-transitory computer-readable storage medium comprising instructions for controlling a computer system to store a mixed reality experience created by a content creator for multiple users having multiple computing device types, wherein the instructions, upon execution (Nuber discloses a non-transitory computer-storage medium storing software instructions for execution by a processor to control a computer system to perform the functions of the computer system (page 4/par. 55); Nuber discloses the computer system for storing virtual objects in a platform-agnostic format for rendering and displaying shared virtual reality experiences to multiple VR systems as multiple computing device types (Fig. 1; page 1/par. 7-8; page 2/par. 22 and 26; and page 3/par. 39); Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7); and it follows Nuber may be accordingly modified with the teachings of Todd to present its shared virtual reality experiences as shared mixed reality experiences; Kim similarly discloses a system and method for rendering virtual objects and content to display an augmented reality experience (page 1/par. 2-3 and 6); Kim explains its system includes 3D content sharing software as a creator application that content creators use to create and store the virtual objects as shared experiences (Figs. 5-7; page 1/par. 6; page 4/par. 43-44); and it follows Nuber, Todd and Ahn may be accordingly modified with the teachings of Kim to implement a creator application to allow content creators to create its shared mixed reality experiences for appropriate sharing), cause a processor to perform actions comprising: receiving a mixed reality experience definition that includes virtual objects and an experience scope that determines when the multiple users are sharing the mixed reality experience, wherein each virtual object of the virtual objects represents a three-dimensional object that will be rendered into a digital representation of the real world each user of the multiple users of the mixed reality experience is viewing (Nuber discloses its system receives a VR boundary map as shared virtual reality experience definition including virtual objects and an experience scope to determine when users are sharing the same shared experience within a same room  (Fig. 3; page 1/par. 8; page 2/par. 26-27; and page 3/par. 39); Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7); and it follows Nuber may be accordingly modified with the teachings of Todd to present its shared virtual reality experiences as shared mixed reality experiences; Ahn similarly discloses a system and method for rendering virtual objects to display an augmented reality experience (page 1/par. 3, 6 and 14); Ahn explains its system accesses three-dimensional data for describing a type of 3D object to be rendered into a 3D scene description of a real world as the 3D digital representation of the real world (page 3/par. 45; page 4/par. 52-53; and page 10/par. 96); and it follows Nuber and Todd may be accordingly modified with the teachings of Ahn to read 3D data that describes the type of object in rendering its virtual objects for display in a 3D virtual world of its shared mixed reality experience), wherein the mixed reality experience comprises applying digital media onto a geometric object using the geometric object as a mixed reality viewing screen to create a mixed reality viewing experience of digital media (Spivack similarly discloses a system and method for rendering virtual objects to display an mixed reality experience (page 3/par. 57 and page 8/par. 113); Spivack explains its system applies video as digital media onto a geometric object (e.g. cube, sphere, etc.) so the geometric object serves as a virtual screen in a mixed reality environment to create a mixed reality viewing experience of the video (page 8/par. 113 and 117-119); and it follows Nuber, Todd and Ahn may be accordingly modified with the teachings of Spivack to apply digital media onto a geometric object to create a mixed reality viewing experience of the digital media in displaying its mixed reality experience); accessing each virtual object of the virtual objects received in the mixed reality experience definition (Nuber discloses its system accesses each virtual object received in the VR boundary map as the shared virtual reality experience definition (Fig. 3; page 1/par. 8; page 2/par. 26-27; and page 3/par. 39); Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7); and it follows Nuber may be accordingly modified with the teachings of Todd to present its shared virtual reality experiences as shared mixed reality experiences); and storing the mixed reality experience definition, including the experience scope and the virtual objects in a data store accessible by client devices (Nuber discloses its system stores the VR boundary map including the experience scope and the virtual objects converted into the platform-agnostic format are stored in a memory of a server accessible by VR systems as client devices  (Fig. 3; page 1/par. 8; page 2/par. 25-27; and page 3/par. 39); Todd similarly discloses a system and method for formatting virtual reality objects within a platform-agnostic format to provide a virtual reality environment experience (page 1/par. 5-6; page 3/par. 28 and page 6/par. 58); Todd further explains the virtual reality environment experience may be overlaid with respect to a real world environment view to provide a mixed reality experience (page 1/par. 5-7); and it follows Nuber may be accordingly modified with the teachings of Todd to present its shared virtual reality experiences as shared mixed reality experiences).
Nuber as modified Todd, Ahn, Spivack and Kim does not specifically disclose a three-dimensional model of the real world and enumerating the virtual objects.
However, these limitations are well-known in the art as disclosed in Stachniak.
Stachniak similarly discloses a system and method for rendering virtual objects to present an augmented reality experience (page 1/par. 14 and page 5/par. 47). Stachniak discloses it is known to generate a 3D model of the physical environment as a 3D model of the real world for rendering the virtual objects to present the augmented reality experience (page 2/par. 24-25; and page 5/par. 46-47). Stachniak further explains it is known to enumerate virtual objects (pages 3-4/par. 35). It follows Nuber, Todd, Ahn, Spivack and Kim may be accordingly modified with the teachings of Stachniak to enumerate its virtual objects for rendering into a three-dimensional model of its digital representation of the real world.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nuber, Todd, Ahn, Spivack and Kim with the teachings of Stachniak. Stachniak is analogous art in dealing with a system and method for rendering virtual objects to present an augmented reality experience (page 1/par. 14 and page 5/par. 47).  Stachniak discloses its enumeration of virtual objects is advantageous in appropriately providing access to the virtual objects for subsequent processing (pages 3-4/par. 35). Consequently, a PHOSITA would incorporate the teachings of Stachniak into Nuber, Todd, Ahn, Spivack and Kim for appropriately providing access to the virtual objects for subsequent processing. Therefore, claim 19 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuber in view of Todd, Ahn and Spivack further in view of Kim further in view of Stachniak further in view of Tang (U.S. Patent 10,445,803).

For claim 20, depending on claim 19, Nuber as modified Todd, Ahn, Spivack, Kim and Stachniak does not disclose a shared link that users use to access an experience so that any users with the shared link are placed into the experience.
However, these limitations are well-known in the art as disclosed in Tang.
Tang similarly discloses a system and method for sharing virtual visual experiences (col. 3/lines 31-33 and col. 5/lines 24-35). Tang explains a url link is shared between users so that any user clicking on the same link have access to the same share virtual visual experience (col. 9/lines 24-30). It follows Nuber, Todd, Ahn, Spivack, Kim and Stachniak may be accordingly modified with the teachings of Tang to include a shared link for its experience scope so its users may be used the same link to access the mixed reality experience.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nuber, Todd, Ahn, Spivack, Kim and Stachniak with the teachings of Tang. Tang is analogous art in dealing with a system and method for sharing virtual visual experiences (col. 3/lines 31-33 and col. 5/lines 24-35). Tang discloses its use of links is advantageous in facilitating the access of a shared visual experience to multiple users by the same link (col. 9/lines 24-30). Consequently, a PHOSITA would incorporate the teachings of Tang into Nuber, Todd, Ahn, Spivack, Kim and Stachniak for facilitating the access of a shared visual experience to multiple users by the same link. Therefore, claim 20 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613